338 F.2d 1004
Jimmie W. SULLIVAN, Appellant,v.J. C. TAYLOR, Warden, United States Penitentiary,Leavenworth, Kansas,Appellee.
No. 7800.
United States Court of Appeals Tenth Circuit.
Dec. 8, 1964.

Jack R. Lawrence, Oklahoma City, Okl., for appellant.
Benjamin E. Franklin, Asst. U.S. Atty.  (Newell A. George, U.S. Atty., on brief), for appellee.
Before MURRAH, Chief Judge, and PICKETT and SETH, Circuit Judges.
PER CURIAM.


1
In this habeas corpus proceedings, the petitioner attacks his judgment of sentence contending that a motion under 28 U.S.C. 2255 is 'inadequate or ineffective to test the legality of his detention.'  The same issues presented here were before the trial Court in a former 2255 proceedings, affirmed in this Court in Sullivan v. United States, 10 Cir., 315 F.2d 304.  The remedy under Sec. 2255 is not inadequate or ineffective even though unsuccessful.


2
Affirmed.